

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.20

ACXIOM CORPORATION
DEFERRED COMPENSATION PLAN
FOR PHIL MUI


WHEREAS, Phil Mui (hereinafter referred to as the “Employee”) is employed by
Acxiom Corporation (hereinafter referred to as the “Company”); and
 
WHEREAS, the Company recognizes the valuable services performed for it by the
Employee and wishes to encourage the Employee’s continued employment by adoption
of this Deferred Compensation Plan (hereinafter referred to as the “Plan”) to
provide additional compensation to the Employee, subject to the terms and
conditions hereof; and
 
WHEREAS, the Company intends that this Plan be considered an unfunded
arrangement, maintained primarily to provide deferred compensation benefits for
the Employee, a member of a select group of management or highly compensated
employees of the Company, for purposes of the Employee Retirement Income
Security Act of 1974, as amended (hereinafter referred to as “ERISA”);
 
NOW, THEREFORE, effective March 31, 2014 (hereinafter referred to as the
“Effective Date”), the Plan is adopted by the Company to read as follows:
 
1. Definition of Terms.  Certain words and phrases are defined when first used
in later paragraphs of this Plan.  In addition, the following words and phrases
when used herein, unless the context clearly requires otherwise, shall have the
following respective meanings:
 
(a) Committee:  The Compensation Committee of the Company.
 
(b) Deferred Compensation Account:  Book entries maintained by the Company
reflecting the Deferral Amounts and earnings or losses thereon; provided,
however, that the existence of such book entries and the Deferred Compensation
Account shall not create and shall not be deemed to create a trust of any kind,
or a fiduciary relationship between the Company and the Employee, the Employee’s
designated beneficiary or any other beneficiary under this Plan.
 
 
 

--------------------------------------------------------------------------------

 
(c) Fiscal Year:  Each 12-month period beginning on April 1 and ending on March
31.
 
2. Deferred Compensation.  The Employee’s Deferred Compensation Account shall be
credited with the amount of $100,000 on each of (i) the Effective Date, and
(ii) March 31 of the Fiscal Years ending in 2015, 2016, 2017 and 2018, provided
that the Employee has been continuously employed by the Company through such
date.  Each amount credited in accordance with this Section 2 is referred to as
a “Deferral Amount.”
 
3. Earnings or Losses.  The Company will adjust the Employee’s Deferred
Compensation Account for earnings or losses on the Deferral Amounts credited
thereto from and after the Effective Date, determined as if the Deferral Amounts
had been invested in such stocks, bonds, mutual funds or other investments as
may be selected by the Employee, with the approval of the Committee, to measure
the value of the Employee’s Deferred Compensation Account; provided, however,
that if the Employee fails to select any such investment measure within 30 days
after the Effective Date, the Employee’s Deferred Compensation Account shall be
credited with interest, compounded quarterly, at the prime rate published in The
Wall Street Journal on the first business day of each calendar quarter
commencing after the Effective Date until the Employee makes such
selection..  The Employee may change his selection of investment measures under
this Section 3 in accordance with rules established by the Committee.  Earnings
or losses on each Deferral Amount shall accrue commencing on the date such
Deferral Amount is credited to the Employee’s Deferred Compensation Account and
shall continue up to the date benefits under the Plan are fully paid or such
Deferral Amount is forfeited, whichever applies.
 
4. Vesting.  Each Deferral Amount, as adjusted for earnings or losses thereon,
shall become fully vested and nonforfeitable upon the fifth anniversary of the
date on which such Deferral Amount was credited to the Employee’s Deferred
Compensation Account, provided that the Employee has been continuously employed
by the Company through such date.  Notwithstanding any other provision hereof,
the Employee’s Deferred Compensation
 
 
2

--------------------------------------------------------------------------------

 
Account shall become fully vested and nonforfeitable in the event of the
Employee’s death or disability while employed by the Company.  The Employee
shall be deemed to be disabled if he is determined to be (a) totally disabled by
the Social Security Administration, or (b) disabled under the Company’s
long-term disability plan.
 
5. Payment of Deferred Compensation Account.  The portion of the Employee’s
Deferred Compensation Account attributable to Deferral Amounts, as adjusted for
earnings or losses thereon, which are vested, if any, will be distributed at the
time and in the form elected by the Employee, with the approval of the
Committee, within 30 days after the Effective Date; provided, however, that if
the Employee fails to elect a time and form of distribution within 30 days after
the Effective Date, such portion of the Employee’s Deferred Compensation Account
will be distributed in four (4) substantially equal annual installments,
determined by dividing the balance of the Deferred Compensation Account on each
payment date by the number of remaining payments, commencing on March 31, 2024
and continuing on the three immediately succeeding anniversaries of such date.
 
6. Forfeiture of Benefits.  In the event that the Employee’s employment
terminates prior to his death or disability for any reason, the Employee shall
forfeit the portion of his Deferred Compensation Account attributable to
Deferral Amounts, as adjusted for earnings or losses thereon, which are not
vested at the time of such termination, if any.
 
7. Beneficiary Designation.  The Employee shall have the right, at any time, to
submit in substantially the form attached hereto as Exhibit A, a written
designation of primary and secondary beneficiaries to whom payment under this
Plan shall be made in the event of the Employee’s death prior to complete
distribution of the benefits due and payable under the Plan.  Each beneficiary
designation shall become effective only when receipt thereof
 
 
3

--------------------------------------------------------------------------------

is acknowledged in writing by the Company.  If no such designation has been
received by the Company prior to the Employee’s death, or if the designated
beneficiary dies prior to the Employee, the portion of the Employee’s Deferred
Compensation Account attributable to Deferral Amounts, as adjusted for earnings
or losses thereon, which are vested, if any, shall be paid in accordance with
Section 5 to the Employee’s then living spouse; if the Employee is not survived
by a spouse, to the then living children of the Employee, if any, in equal
shares; and if none, to the Employee’ executor, administrator of personal
representative.
 
8. No Trust Created.  Nothing contained in this Plan, and no action taken
pursuant to its provisions by the Company or the Employee shall create, or be
construed to create, a trust of any kind, or a fiduciary relationship between
the Company and the Employee, the Employee’s designated beneficiary, any other
beneficiary under this Plan or any other person.
 
9. Benefits Payable Only from General Corporate Assets; Unsecured General
Creditor Status of Employee.
 
(a)           The payments to the Employee , the Employee’s designated
beneficiary, any other beneficiary under this Plan or any other person hereunder
shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Company.  No person shall have any
interest in any such assets by virtue of the provisions of this Plan.  The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future.  To the extent that any person acquires a right to receive
payments from the Company under the provisions of this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company; no
such person shall have nor acquire any legal or equitable right, interest or
claim in or to any property or assets of the Company.
 
 
4

--------------------------------------------------------------------------------

 
(b)           In the event that, in its discretion, the Company purchases any
stocks, bonds, mutual funds or other property to allow the Company to recover
the cost of providing benefits, in whole or in part, hereunder, neither the
Employee, the Employee’s designated beneficiary, any other beneficiary under
this Plan nor any other person shall have any rights whatsoever therein or in
the proceeds therefrom.  The Company shall be the sole owner and beneficiary of
any such property and shall possess and may exercise all incidents of ownership
therein.  No such property shall be held in any trust for the Employee or any
other person nor as collateral security for any obligation of the Company
hereunder.
 
10. No Contract of Employment.  Nothing contained herein shall be construed to
be a contract of employment for any term of years, nor as conferring upon the
Employee the right to continue to be employed by the Company in the Employee’s
present capacity, or in any capacity.
 
11. Benefits Not Transferable.  Neither the Employee, the Employee’s designated
beneficiary, any other beneficiary under this Plan nor any other person shall
have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part or all of the amounts payable hereunder.  No such
amounts shall be subject to seizure by any creditor of the Employee or of any
such beneficiary, by a proceeding at law or in equity, nor shall such amounts be
transferable by operation of law in the event of bankruptcy, insolvency or death
of the Employee, the Employee’s designated beneficiary or any other beneficiary
hereunder.  Any such attempted assignment or transfer shall be void.
 
12. Determination of Benefits.
(a)           Claim.  Any person who believes that he or she is being denied a
benefit to which he or she is entitled (hereinafter referred to as “Claimant”),
or his or her duly authorized representative, may file a written request for
such benefit with the Committee setting forth his or her claim.  Such claim must
be addressed to the Committee at the Company’s then principal place of business.
 
 
5

--------------------------------------------------------------------------------

 
(b)           Claim Decision.  Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than ninety (90) days, and shall, in fact,
deliver such reply within such period.  However, the Committee may extend the
reply period for an additional ninety (90) days for reasonable cause.  If the
reply period will be extended, the Committee shall advise the Claimant in
writing during the initial ninety (90) day period indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render the benefit determination.
 
If the claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:
 
(1)           The specific reason or reasons for such denial;
(2)           The specific reference to pertinent provisions of this Plan on
which such denial is based;
(3)           A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary;
(4)           Appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and
(5)           The time limits for requesting a review under subsection (c) and
for review under subsection (d) hereof.
 
 
6

--------------------------------------------------------------------------------

 
(c)           Request for Review.  With sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant, or his or her
duly authorized representative, may request in writing that the Board of
Directors of the Company (hereinafter referred to as the “Board”) review the
determination of the Committee.  Such request must be addressed to the Board at
the Company’s then principal place of business.  The Claimant or his or her duly
authorized representative may submit written comments, documents, records or
other information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination.
 
The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the
Committee in making its initial claims decision, (ii) was submitted, considered
or generated in the course of the Committee making its initial claims decision,
without regard to whether such instrument was actually relied upon by the
Committee in making its decision or (iii) demonstrates compliance by the
Committee with its administrative processes and safeguards designed to ensure
and to verify that benefit claims determinations are made in accordance with
this Plan and that, where appropriate, the provisions of this Plan have been
applied consistently with respect to similarly situated claimants.  If the
Claimant does not request a review of the Committee’s determination within such
sixty (60) day period, he or she shall be barred and estopped from challenging
such determination.
 
(d)           Review of Decision.  Within a reasonable period of time,
ordinarily not later than sixty (60) days, after the Board’s receipt of a
request for review, it will review Committee’s prior determination.  If special
circumstances require that the sixty (60) day time period be extended, the Board
will so notify the Claimant within the initial sixty (60) day period indicating
the special circumstances requiring an extension and the date by which
 
 
 
7

--------------------------------------------------------------------------------

 
the Board expects to render its decision on review, which shall be as soon as
possible but not later than one hundred twenty (120) days after receipt of the
request for review.  In the event that the Board extends the determination
period on review due to a Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
not take into account the period beginning on the date on which notification of
extension is sent to the Claimant and ending on the date on which the Claimant
responds to the request for additional information.
 
If the Board makes an adverse benefit determination on review, the Board will
render a written opinion, using language calculated to be understood by the
Claimant, setting forth:
(1)           the specific reason or reasons for the denial;
(2)           the specific references to pertinent Plan provisions on which the
denial is based;
(3)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information which (i) were relied upon by the Board of Directors in
making its decision, (ii) were submitted, considered or generated in the course
of the Board of Directors making its decision, without regard to whether such
instruments were actually relied upon by the Board of Directors in making its
decision or (iii) demonstrate compliance by the Board of Directors with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents, and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants; and
(4)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.
The Board has discretionary authority to determine a Claimant’s eligibility for
benefits and to interpret the terms of the Plan.  Benefits under the Plan will
be paid only if the Board decides in its discretion that the Claimant is
entitled to such benefits.  The decision of the Board shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review.  Such decision will be binding upon the Company and the
Claimant.
 
 
8

--------------------------------------------------------------------------------

 
13. Amendment.  This Plan may be amended by the Company in its sole discretion
from time to time by action of the Board or any person to whom corporate
authority to amend the Plan has been delegated by the Board; provided, however,
that no such amendment shall reduce the Employee’s Deferred Compensation Account
attributable to Deferral Amounts, as adjusted for earnings or losses thereon,
credited prior to the date of such amendment.  The Company may terminate the
Plan at any time, subject to any restrictions or requirements applicable under
Code Section 409A and the regulations promulgated thereunder.
 
14. Notice.  Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing, and shall be signed by
the party giving or making the same.  If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, or by Federal Express or some other overnight delivery service
addressed to such party’s last known address.  The date of such mailing shall be
deemed the date of notice, consent or demand.
 
15. Interpretation.  All provisions of this Plan shall be interpreted in a
manner so as to be consistent with Section 409A of the Internal Revenue Code of
1986, as amended,  and the regulations issued thereunder.
 
16. Governing Law.  This Plan, and the rights of the Company and the Employee,
shall be governed by and construed in accordance with the laws of the State of
Arkansas.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Plan as of the day and year
first above written.
 
ACXIOM CORPORATION


By                                                                                     
Title:                                                                                     



 
 
10 

--------------------------------------------------------------------------------

 



EXHIBIT A


DESIGNATION OF BENEFICIARY
UNDER THE
ACXIOM CORPORATION
DEFERRED COMPENSATION PLAN
FOR PHIL MUI




 

 I, Phil Mui, hereby designate                PRIMARY        (Print
Beneficiary's Name)   Last  First   Middle Initial          Print Beneficiary's
Address        Relationship          PRIMARY        (Print Beneficiary's Name)  
Last  First  Middle Initial          Print Beneficiary's Address    
 Relationship        

   
as my beneficiary(ies) under the Acxiom Corporation Deferred Compensation Plan
for Phil Mui.  In the event of my death prior to the distribution to me of the
entire balance of my accounts in accordance with the Plan, such beneficiary(ies)
then living are to receive the balance of such accounts in equal shares.


If none of the above-named beneficiary(ies) survive me, the balance of my
accounts shall be distributed in equal shares to those then living of the
following person(s):




                SECONDARY       (Print Beneficiary's Name) Last First Middle
Initial         Print Beneficiary's Address     Relationship         SECONDARY  
    (Print Beneficiary's Name) Last First Middle Initial         Print
Beneficiary's Address     Relationship        

 
If none of the above-named secondary beneficiary(ies) survive me, the balance of
my accounts shall be distributed in accordance with the terms of the Plan.



                                                                   
 
 

--------------------------------------------------------------------------------

 

This designation shall remain in effect until revoked or changed by my filing a
new beneficiary designation form.
 
Dated at __________________, State of _______________, on _____________,
_________.
 


 
 
   

 
(Signature of Employee)

 


FILING ACKNOWLEDGMENT


Filed with the records of Acxiom Corporation this ____ day of ____________,
_____.




 
 
 
By
 

 

 
Title
 


                                                                    
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
